Exhibit 10.1
METHODE ELECTRONICS, INC.
2007 STOCK PLAN
NON-QUALIFIED STOCK OPTION
FORM AWARD AGREEMENT

         
 
  Date of Grant:                                                               
 
       
 
  Name of Optionee:  
                                                            
 
       
 
  Number of Shares:                   shares of Common Stock
 
       
 
  Exercise Price Per Share:   $                 per share, the Fair Market Value
of the shares as of the Award Date as determined in accordance with the Methode
Electronics, Inc. 2007 Stock Plan (the “Plan”)
 
       
 
  Expiration Date:   ten years from the Award Date, or such earlier date as
provided in Section 7.01 of the Plan
 
       
 
  Vesting Schedule:   100% upon the third annual anniversary of the Award Date,
subject to acceleration in certain events as provided in Section 13 of the Plan

Methode Electronics, Inc. (the “Company”) hereby awards to the Optionee (the
“Optionee”) an option (the “Option”) to purchase from the Company, for the
exercise price per share set forth above, the number of shares of Common Stock
(the “Stock”), of the Company set forth above pursuant to the Plan. This Option
is not intended to be, and shall not be treated as, an “incentive stock option”
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).
     The terms and conditions of the Option granted hereby, to the extent not
controlled by the terms and conditions contained in the Plan, are as follows:
1. No Right to Continued Employee Status. Nothing contained in this Agreement
shall confer upon Optionee the right to the continuation of his or her Employee
status, or to interfere with the right of the Company to terminate such
employment.
2. Vesting of Option. The Option shall vest in accordance with the Vesting
Schedule set forth above.
3. Exercise. This Option shall be exercised by delivery to the Company of
(i) written notice of exercise stating the number of shares being purchased (in
whole shares only) and such other information set forth on the form of Notice of
Exercise attached to this Agreement as Exhibit A, and (ii) a check or cash in
the amount of the Exercise Price of the Shares covered by the notice (or such
other consideration as has been approved by the Compensation Committee
consistent with the Plan), plus any applicable withholding taxes.
4. No Rights as Shareholder. Optionee shall have no rights as a shareholder with
respect to the Shares covered by any exercise of this Option until the effective
date of issuance of the Shares following exercise of this Option, and no
adjustment will be made for dividends or other rights for which the record date
is prior to the date of exercise.

 



--------------------------------------------------------------------------------



 



5. Taxation Upon Exercise of Option. Optionee understands that, upon exercise of
this Option, Optionee will recognize income, for Federal and state income tax
purposes, in an amount equal to the amount by which the Fair Market Value of the
Shares, determined as of the date of exercise, exceeds the Exercise Price. The
acceptance of the Shares by Optionee shall constitute an agreement by Optionee
to report such income in accordance with then applicable law and to cooperate
with Company in establishing the amount of such income and corresponding
deduction to the Company for its income tax purposes. Withholding for Federal or
state income and employment tax purposes will be made, if and as required by
law, from Optionee’s then current compensation, or, if such current compensation
is insufficient to satisfy withholding tax liability, the Company may require
Optionee to make a cash payment to cover the liability as a condition of the
exercise of this Option.
6. Notices. Any notice required to be given pursuant to this Option or the Plan
shall be in writing and shall be deemed to be delivered upon receipt or, in the
case of notices by the Company, five (5) days after deposit in the U.S. mail,
postage prepaid, addressed to Optionee at the address last provided by Optionee
for his or her employee records.
7. Agreement Subject to Plan; Applicable Law. This Option is made pursuant to
the Plan and shall be interpreted to comply therewith. A copy of the Plan is
attached hereto. Any provision of this Option inconsistent with the Plan shall
be considered void and replaced with the applicable provision of the Plan. This
Option shall be governed by the laws of the State of Delaware and subject to the
exclusive jurisdiction of the courts therein. Unless otherwise provided herein,
capitalized terms used herein that are defined in the Plan and not defined
herein shall have the meanings set forth in the Plan.
IN WITNESS WHEREOF, the parties hereto have executed this Option as of the date
first above written.
Methode Electronics, Inc.

             
 
                     
By:
  Paul G. Shelton        
 
  Chairman, Compensation Committee        
 
            Optionee:        
 
           
 
                     
Name:
           
 
           

 